Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 1 of 41



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                      CASE NO. 1:18-cv-24227-CMA

  JASON MILLER,

            Plaintiff,

               v.

  GIZMODO MEDIA GROUP, LLC,
  a Delaware Corporation, KATHERINE
  KRUEGER, individually, and
  WILL MENAKER, individually,

        Defendants.
  _____________________________________/

                   FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

               Plaintiff, Jason Miller (“Miller”), by and through his undersigned counsel, files his First

  Amended Complaint against Defendants, Gizmodo Media Group, LLC (“Gizmodo”), Katherine

  Krueger (“Krueger”) and Will Menaker (“Menaker”) (collectively, “Defendants”), and alleges as

  follows:

                                       OVERVIEW OF THE CASE

          1.         This case is a terrifying example of how people can use false accusations of

 violence against women to destroy someone’s life.

          2.         Late on a Friday night, Defendants Krueger and Gizmodo carried out the final step

 in a plot hatched by Arlene “A.J.” Delgado (“Delgado”) to publicly accuse Miller of having an

 affair with, impregnating, attempting to murder, and killing the unborn child of one woman (“Jane

 Doe”) by slipping her an “abortion pill;” as well as beating another unidentified woman; and then

 trying to cover up these horrific crimes. Before that weekend was over, Miller’s life was in

 shambles and his reputation was destroyed.


  {BC00168253:1}
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 2 of 41



          3.       None of these accusations are true. Jane Doe verified under oath that these

 events never happened. Her sworn Declaration (redacted to protect her privacy and safety) is

 attached hereto as Exhibit 1.       Miller does not know the identity of the other woman he

 supposedly beat, but he never physically abused any woman.

          4.       The sad reality is that the Defendants could not care less about the truth of the

 accusations they published to millions of readers.

          5.       The truth rarely matters in the court of public opinion, where the fallout from the

 Defendants’ baseless accusations about Miller was immediate and devastating:             Miller was

 labeled a “murderer;” he lost his job on CNN; he is being harassed and threatened online; he and

 his family are being shunned in their community; and his personal, professional and family life

 have been permanently scarred—all without a shred of proof or corroborating evidence.

          6.       The maliciousness of the defamatory assault on Miller and the ease with which it

 was executed is frightening because what happened to Miller could happen to anyone.

          7.       Unfortunately, there are people who know they can weaponize important social

 movements to inflict immediate and irreversible harm upon their adversaries.

          8.       There are people who think the First Amendment gives them free reign to publicly

 level false allegations which, once posted online and on social media, result in knee-jerk

 reactions, scorn and ridicule, assumptions of guilt in the court of public opinion, and immediate

 terminations of employment because businesses are understandably fearful of being associated

 with people merely accused of engaging in misconduct society deplores.

          9.       People who play games with others’ lives and think they can hide behind the First

 Amendment are wrong and must be held accountable and punished.




  {BC00168253:1}                                    2
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 3 of 41



          10.      Miller was a prime target for the Defendants and Delgado—who is waging “all-out

 war” in a highly-publicized court case with Miller in Miami-Dade family court. Because of

 Miller’s politics and association with the current Presidential Administration, the Defendants

 knew they could benefit financially and editorially by attacking him.

          11.      Delgado initially enlisted other journalists, including former democratic-operative

 turned journalist Yashar Ali (“Ali”), to try to propagate false stories about Miller engaging in

 horrific conduct toward women.

          12.      Delgado’s nefarious plot to destroy Miller with fabricated court filings and press

 coverage about fictional events culminated late on Friday, September 21, 2018, when the website

 Splinter (SplinterNews.com) published false and defamatory accusations against Miller

 originating from a confidential and sealed family court filing.

          13.      Miller helplessly requested a retraction, which Splinter predictably and flippantly

 refused to give.

          14.      The Defendants’ false story about Miller spread like a virus through online and

 social media. Millions of readers rushed to judgment. Delgado fueled their hatred for Miller on

 social media while calling for his employers to terminate him. Yashar Ali piled-on by seemingly

 confirming the truth of the accusations—even though Jane Doe had already told him the

 accusations about a relationship between her and Miller were not true.

          15.      Within twenty-four hours and without a scintilla of proof, the plot succeeded. The

 false accusations ended Miller’s relationship with CNN and put his entire career in serious

 jeopardy. Millions of people read about how Miller tried to kill a woman, killed her unborn child,

 and beat another woman—none of which actually happened. And as planned, everyone rushed to

 judgment. Miller’s life as he knew it was over.




  {BC00168253:1}                                    3
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 4 of 41



            16.    The Defendants assume and will argue that they are impervious to liability. They

 are wrong.        The First Amendment does not protect those who yield swords from within its

 shelter.

                              PARTIES, JURISDICTION, AND VENUE

            17.    The compensatory and punitive damages Miller seeks against those who ruined his

 life, branded him a criminal, and made him and his family social pariahs by broadcasting lies to

 millions of people on the Internet, are believed to be in excess of One Hundred Million Dollars

 ($100,000,000.00), exclusive of interest, costs and attorneys’ fees.        Miller’s damages are

 extensive given the economic damages at issue, nature of the lies about Miller, consequences of

 those lies, size of the audience to which those lies were disseminated, and amounts necessary to

 punish and deter the misconduct set forth herein.

            18.    Plaintiff, Miller, is a citizen of, permanently resides in, and is domiciled in

 Virginia.

            19.    Defendant, Gizmodo, is a Delaware limited liability company with its principal

 place of business and headquarters located in New York, New York. Gizmodo is registered to do

 business in Florida as a single-member limited liability company, whose sole member is

 Univision Interactive Media, Inc. d/b/a “Fusion Media Group” (“Fusion”). Fusion is a Delaware

 corporation with its principal place of business and headquarters located in New York, New York.

 Upon information and belief, Fusion is a wholly-owned subsidiary of Univision Communications,

 Inc. (“Univision”). Univision is a Delaware corporation with its principal place of business and

 headquarters located in New York, New York. Univision identifies Gizmodo as a “part of Fusion

 Media Group and a division of Univision Communications.”




  {BC00168253:1}                                     4
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 5 of 41



          20.      Fusion operates a network of national and local online and mobile websites,

 including Splinter, from offices located in New York, New York. Fusion also operates a cable tv

 network and production studios based in Florida and California.

          21.      Fusion’s “nerve center” and primary “place of activities” is in New York.

          22.      New York is the locus of Fusion’s managerial and policymaking functions and

 where Fusion’s officers direct, control, and coordinate Fusion’s activities.        All of Fusion’s

 corporate officers and directors are also officers of Univision. Upon information and belief, all of

 Fusion’s corporate officers and directors permanently reside in, are citizens of, and work in New

 York. Upon information and belief, all of Fusion’s company directives, guidelines, policies, and

 procedures are generated in New York, and all of Fusion’s policymaking functions are carried out

 in New York.

          23.      Fusion’s corporate headquarters – the offices in which the company performs its

 administrative and governance functions – are located in New York. Fusion’s administrative and

 managerial operations are controlled and performed by its corporate officers and directors from

 Univision’s headquarters in New York. Upon information and belief, Fusion’s corporate books

 and records are maintained in New York. Most, if not all, of Fusion’s administrative authority

 and activity occurs in New York. The most significant and predominant parts of Fusion’s

 business activities take place in New York.

          24.      Fusion’s website (http://thefmg.com) lists its address as:       “2 W. 17th St.,

 New York 10011” – which is Gizmodo’s headquarters and, upon information and belief,

 Gizmodo’s only U.S. office.

          25.      Fusion’s “brands” consist of its digital websites, cable network (“Fusion TV”), in-

 house production studio (Story House Entertainment), branded content studios (Onion Labs and




  {BC00168253:1}                                    5
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 6 of 41



 Studio @ Gizmodo), and proprietary publishing platform (Kinja).            The business activities

 associated with these brands primarily take place in New York, although Fusion does share studio

 locations with Univision and some of its other assets in Doral, Florida and Los Angeles,

 California. All of Fusion’s websites and its network reach consumers throughout the United

 States. According to its website, Fusion connects “with over one-third of the U.S. population

 every month, regularly reaching 100M+ unique visitors a month on our digital sites, and tens of

 millions of homes through our cable network as well as Netflix, Amazon, and other third-party

 platforms.”

          26.      Although some of Fusion’s cable network and production studio activities take

 place in Florida and California, the center of its day-to-day business activities and location of the

 majority of its sales and operational activities is New York. The majority of Fusion’s writers,

 producers, designers, data scientists, production managers, engineers, marketeers, brand

 strategists and other employees are believed to permanently reside and work in New York. Upon

 information and belief, the majority of Fusion’s digital advertising, programmatic, e-commerce,

 and direct response native ads activities originate from New York and are supervised and

 controlled by management personnel who permanently reside and work in New York.

          27.      Univision Executive Vice President Sameer Deen permanently resides and works

 in New York and is responsible for establishing digital strategy and content for Fusion and

 Gizmodo. Mr. Deen reports to Univision CEO, Vincent Sadusky, who also permanently resides

 and works in New York.

          28.      Univision and its executives (also executives of Fusion) exercise control over

 Fusion’s sales, publishing, and other business activities, as well as control over Fusion’s

 managerial and administrative functions, from New York.            For example, earlier this year




  {BC00168253:1}                                   6
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 7 of 41



 Univision executives in New York began implementing structural changes and budget cuts at

 Fusion. In July 2018, Univision publicly announced that it initiated a formal process to explore

 the sale of Fusion and the assets comprising Gizmodo and The Onion. In addition, Univision’s

 consolidated financial statements include Fusion.

          29.      Under the total activities test, Gizmodo, its sole member Fusion, and Fusion’s

 parent Univision, are all citizens of Delaware with their principal places of business in New York

 for diversity purposes.1

          30.      Defendant, Krueger, is a citizen of, permanently resides in, and is domiciled in

 New York.

          31.      Defendant, Menaker, is a citizen of, permanently resides in, and is domiciled in

 New York.

          32.      Non-party, Delgado, is a citizen of, permanently resides in, and is domiciled in

 Miami, Florida. Delgado acted in concert with Defendants Krueger and Gizmodo from within the

 state of Florida to, among other things, commit the torts set forth herein and detrimentally impact

 Miller (among other ways) in a family law proceeding pending in Miami-Dade Family Circuit

 Court.

          33.      Non-party, Jane Doe, whose true identity is known but being withheld to protect

 her safety and privacy, is a citizen of, permanently resides in, and is domiciled in this judicial

 district. She also is a victim of the plot orchestrated by Delgado and carried out by Defendants

 Krueger and Gizmodo.




  1
    Because of the lack of certain publicly available information that may be relevant to the
  Fusion’s diversity of citizenship, Miller respectfully requests leave to conduct jurisdictional
  discovery if the Court deems his diversity allegations insufficient at this juncture.


  {BC00168253:1}                                   7
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 8 of 41



          34.      Pursuant to 28 U.S.C. § 1391, venue is proper in this District because a substantial

 part of the events giving rise to the claims occurred in this District.

          35.      This Court has personal jurisdiction over the Defendants under § 48.193, Florida

 Statutes, and the Due Process Clause because they each, directly or in concert with or through an

 agent or co-conspirator:

                   (a)     committed tortious acts within Florida;

                   (b)     committed intentional torts expressly aimed at Florida, effects of
                           which were suffered in Florida;

                   (c)     operated, conducted, engaged in or carried on a business or
                           business venture within Florida;

                   (d)     engaged in a substantial and not isolated activity within Florida;
                           and/or

                   (e)     engaged in a conspiracy to commit tortious acts within Florida
                           and/or committed overt acts in furtherance of that conspiracy
                           within Florida.

          36.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because the

 amount in controversy exceeds $75,000, exclusive of interest and costs, and this action is between

 citizens of different states.

                                    STATEMENT OF THE FACTS

          37.      Miller is a communications strategist and political manager who in 2016, while a

 partner at political consulting firm Jamestown Associates, served as Senior Communications

 Advisor on President Donald Trump’s 2016 campaign. After the election, while still a partner at

 Jamestown Associates, he served as Communications Director on President Trump’s transition

 team. In late 2016, Miller was slated to be President Trump’s White House Communications




  {BC00168253:1}                                     8
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 9 of 41



 Director but declined the position after Delgado, with whom Miller had an affair, prompted press

 coverage of their relationship and resulting pregnancy.2

          38.      In February 2017, Miller joined Teneo Strategy, a company that advises

 Fortune 500 CEOs on crisis communications, corporate communications, and media relations. In

 March 2017, Miller also started working as a Political Commentator for CNN, often appearing on

 national television advocating for and defending the Trump Administration.

          39.      Given his line of work, Miller’s livelihood depends on his reputation and public

 image.

          40.      Delgado is a Harvard-educated lawyer who also worked as a columnist and media

 personality. She served with Miller on President Trump’s 2016 campaign and transition team. In

 2017, Delgado became increasingly hostile toward Miller and his family, both privately and on

 social and online media.

          41.      In July 2017, Miller tried to ensure that he would be a part of his and Delgado’s

 son’s life by filing a petition in Miami-Dade family law court (the “Family Case”). Soon

 thereafter, Delgado brought national attention to the Family Case by giving a series of interviews

 about      her    relationship   with   Miller   and   their   case   to   The   Atlantic.     See

 https://www.theatlantic.com/politics/ archive/2017/08/from-trump-aide-to-single-mom/536892/.

          42.      As Delgado’s hostility and anger toward Miller grew in the Family Case, it often

 spilled over to social and online media.

          43.      Delgado frequently took to the press and Twitter to attack Miller and his family.

 For example, in November 2017, Delgado “unleash[ed] her full FURY on Jason Miller” on



  2
   Delgado responded to news of Miller’s appointment as Communications Director with a series
  of cryptic tweets hinting at a sex scandal, including “Congratulations to the baby-daddy named
  WH Comms Director.”


  {BC00168253:1}                                    9
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 10 of 41



  Twitter     in   a   series   of   tweets   that   were   reported   on   by   Twitchy.com.   See

  https://twitchy.com/sarahd-313035/2017/11/30/constant-lies-a-j-delgado-unleashes-her-full-fury-

  on-jason-miller/. Delgado also enlisted Talking Points Memo (“TPM”) to falsely accuse Miller of

  dragging out their Family Case for “revenge” and “blam[ing] [Delgado] for not terminating the

  pregnancy or not keeping it confidential.”         See https://talkingpointsmemo.com/muckraker/ex-

  trump-aide-says-jason-miller-forcing-long-custody-battle-for-revenge.

  A.        Delgado’s All-Out-War Against Miller

            44.    Despite her public pronouncements in the press and on social media to the

  contrary, Delgado was the one who waged “lawfare” against Miller in the Family Case. Miller

  has already paid over $110,000 toward Delgado’s legal fees in what should have been a simple,

  straightforward paternity case because Delgado is intent on dragging out the proceeding

  (including firing five lawyers and moving to recuse three judges).

            45.    In July 2018, the Family Case judge finally recognized that Delgado has an

  “inability to control herself” and questioned “her mental or emotional health,” while expressing

  serious concern about the well-being of the now 15-month-old child suffering the effects of the

  “all-out war” that Delgado (not Miller) was waging in court. (See Exhibit 2, 7/23/2018 Order of

  Recusal). The Judge who reached these conclusions about Delgado (who denied Delgado’s

  request for him to disqualify himself, but nevertheless recused himself presumably based on

  Delgado’s conduct3) was the third judge Delgado sought to recuse within a 12 month period of

  time.




  3
    The Judge denied Delgado’s motion, but then sua sponte recused himself—presumably to
  distance himself from the circus Delgado made of the “relatively simple, straight-forward”
  Family Case.


  {BC00168253:1}                                      10
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 11 of 41



            46.    Around that time, Delgado’s obsession over retaliating against Miller spiraled out

  of control. On a frequent (and at times almost daily) basis, she launched personal attacks against

  Miller on social media (often tagging members of the press and CNN in her posts).

            47.    Delgado publicly and crudely discussed certain details of the parties’ private

  lives—even though many of her concerned social media followers cautioned her about the harm

  she was inflicting on her own child. She also resorted to scandalous and false accusations in court

  filings in the Family Case, especially during periods of time she was representing herself (as was

  the case with her false and defamatory September 14, 2018 filing at issue herein). Delgado even

  coordinated with members of the press so that her salacious court filings would get media

  coverage, which she then proliferated on social media as part of her concerted effort to destroy

  Miller and his family.

            48.    Delgado’s actions toward Miller are symptomatic of deep-seeded issues. From

  2012-2017, Delgado was subject to a Final Judgment of Injunction for Protection Against Repeat

  Violence (After Notice) entered in De Neufville vs Delgado [Case Number: 2012-008427-FC-04,

  Eleventh Judicial Circuit Court in and for Miami-Dade County, Florida] (the “De Neufville

  Case”).

            49.    In the De Neufville case, the Court recognized Delgado’s inability to control her

  hatred and vitriol toward another former paramour:

                   . . . present[ing] to this Court the dilemma of trying to resolve at
                   what point non-violent but vexatious, seemingly never-ending and
                   indisputably unwanted vitriolic communication crosses the line
                   between legitimate conduct and malicious harassment that must
                   come to an end.
                                                     ...
                   Of course, to be deserving of such a “remedy,” a respondent must
                   show a change of circumstances such as the passage of time with
                   no violation whatsoever, the completion of mental health
                   counseling if so indicated, or other events clearly justifying the


  {BC00168253:1}                                   11
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 12 of 41



                    cessation of the need for the protective order which was earlier
                    warranted when initially issued. . . . In the case at bar, the
                    respondent has utterly failed to demonstrate entitlement to the
                    “remedy” provided by the mentioned statute. If, at some point in
                    time, she can do so, and convince a successor Court that she has
                    “moved on” and overcome her vitriolic and toxic emotional state,
                    whether justified or not by her perception of the petitioner’s
                    treatment of her, she may yet prevail in obtaining the relief she has
                    so vigorously, and untimely, pursued here. Even without any
                    “wrong” having been suffered by respondent as a result of the
                    injunction that she brought, and continues to bring, upon herself,
                    this Court will leave that future “remedy” for another day and
                    another judge to ponder, if and when she can demonstrate the
                    change in circumstances that will be her burden to demonstrate.4

  B.        Delgado’s Playbook—“Crying Rape”

           50.     As the judge in the Family Case was trying to put an end to the war Delgado was

  waging, Delgado hatched a scheme to try to destroy Miller once and for all. Delgado’s own

  words foreshadowed this nefarious plot. Years prior, Delgado wrote about how false accusations

  can be weaponized to inflict irreparable harm as they rapidly spread across the Internet and social

  media.

           51.     In      2014,   Delgado   wrote    an    article    titled   “Crying     Rape”   (see

  https://www.nationalreview.com/2014/05/crying-rape-j-delgado/), in which she recognized how

  “the term ‘rape’ or ‘sexual assault’ is thrown around almost effortlessly, accusations [are] easily

  made, and lives [are] easily ruined [by them].” Shortly thereafter, she wrote another article titled

  “How       a     False     Domestic-Violence    Charge      Ruined      an    NBA       Career”   (see

  https://www.nationalreview.com/2014/10/how-false-domestic-violence-charge-ruined-nba-career-

  j-delgado/), which detailed how the promising career of a young professional basketball player

  was destroyed by fabricated charges of domestic violence. In that piece, she noted how “a system

  that rushes to believe domestic-violence accusers provides a surefire way to ruin someone’s

  4
   See Order Denying Respondent’s “Motion for Re-Hearing and Motion to Vacate” Without
  Prejudice dated December 4, 2012 (“De Neufville Rehearing Order”).


  {BC00168253:1}                                     12
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 13 of 41



  reputation and livelihood, to cause unimaginable emotional harm…[and] … the wholesale

  destruction of lives and rights…” Pointedly, Delgado also commented in that article on the lack

  of consequences for those who use false allegations to wreak havoc on the lives of their enemies:

  “Forged documents, false allegations, and defamatory lies in police reports or restraining-order

  petitions are met with a shrug…[and]…Defamation suits arising from false statements made in

  police reports or court documents are typically unrecognized by the courts…”

   C.        The Fabrication of Abuse Allegations

           52.      It appears that the false accusation about Miller surreptitiously dosing a pregnant

  woman with an abortion pill in a “smoothie” emanated from 2015 news reports about such an

  incident actually occurring in Norway:            “Man tricked ex with abortion pill smoothie”

  (https://www.news.com.au/lifestyle/real-life/true-stories/man-tricked-ex-with-abortion-pill-

  smoothie/news-story/); “Man is jailed for six years for putting abortion pills into his ex-

  girlfriend’s        smoothie,       causing        her       to      suffer      a       miscarriage”

  (https://www.dailymail.co.uk/news/article-3000249/man-jailed-six-years-putting-abortion-pills-

  ex-girlfriend-s-smoothie-causing-suffer-miscarriage.html).

           53.      When Delgado set out to use false accusations to try to ruin Miller’s life, she first

  tried to enlist members of the media to do her bidding.

           54.      In April 2018, Delgado communicated with Jordan Bloom (“Bloom”) about her

  Family Case with Miller.

           55.      Bloom (writing under the pseudonym “Cockburn”) published an article in the

  London Spectator on April 10, 2018 titled, “Trump Campaign Lovers Embroiled In Bitter

  Custody Dispute.” (See https://spectator.us/2018/04/trump-campaign-lovers-embroiled-in-bitter-




   {BC00168253:1}                                     13
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 14 of 41



  custody-dispute/.) Bloom’s article included quotes from Delgado and images of court filings

  from the Family Case.

          56.      Around that same time, it appears that Delgado talked to Bloom about the Jane

  Doe rumor, because on May 29, 2018, Bloom messaged Jane Doe asking about a story he was

  working on and asking if she knew “Jason Miller.” Jane Doe responded that she did not know

  what or whom Bloom was talking about. After Bloom provided details about the rumored

  relationship, pregnancy, and abortion pill incident, Jane Doe told Bloom that she had no

  knowledge of or connection to the story.

          57.      Also in late May 2018, Delgado was supposedly communicating with Yashar Ali

  about a “potential profile piece he wanted to do” on Delgado.

          58.      Yashar Ali, who Delgado describes as “one of the nation’s most respected and pre-

  eminent journalists, who has broken many national stories,” is a free-lance journalist who has

  contributed to Huffington Post and New York magazine.

          59.      Yashar Ali is also a former Democratic fundraiser, political operative, and

  opposition researcher who worked on Hillary Clinton’s 2008 presidential campaign, and also

  reportedly worked as a federal lobbyist and gave significant sums to Democratic candidates. (See

  https://www.businessinsider.com/who-is-yashar-ali-reporter-2017-10.)

          60.      Yashar Ali’s coziness to sources and failures to disclose relationships with certain

  subjects of his stories has raised concerns.           (See https://www.buzzfeednews.com/article/

  stevenperlberg/who-is-yashar.) One such relationship is with comedian Kathy Griffin—an

  outspoken Miller critic who recently publicly supported Delgado during one of Delgado’s Twitter

  attacks against Miller.




  {BC00168253:1}                                    14
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 15 of 41



          61.      According to Delgado, she fed Yashar Ali information about the Jane Doe rumor.

  Delgado identified Jane Doe by her real name to Yashar Ali, who decided to look into the rumor

  and did so through what Delgado describes as “a painstakingly methodical and responsible

  process.”

          62.      Using the name Delgado provided, Yashar Ali found and reached out to Jane Doe

  through Facebook on June 5, 2018. Jane Doe did not respond.

          63.      According to Delgado, Yashar Ali traveled to Florida to personally investigate the

  rumor in mid-June 2018. Delgado also claims that on June 23, 2018, she spoke to Yashar Ali

  after he returned from Florida and he “confirmed what Miller did to Jane Doe” and told Delgado

  he “had all I need from [Jane Doe] to write the story.” Delgado further maintains that Yashar Ali

  told her about “an additional, separate victim” he supposedly discovered “with whom [Miller]

  was physically abusive.”

          64.      However, based on messages between Jane Doe and Yashar Ali which Miller

  recently obtained, it does not appear that Yashar Ali had actually talked to Jane Doe as of June

  23, 2018. Moreover, Yashar Ali later told Miller that the story about the “additional” woman in

  Clearwater, Florida who Miller supposedly “physically beat” actually came from Delgado.

          65.      Delgado claims that Yashar Ali was ready to publish an article about the

  accusations against Miller on July 6, 2018—but did not do so because his editors were concerned

  “that Jane Doe would backtrack and disappear post publication (indeed, it appears Mr. Miller has

  paid her off once again, once he learned in July that Mother knew of this…)” Delgado further

  claims that “Jane Doe began to pull away from [Yashar Ali]” because Miller “paid her off or had

  thugs intimidate her.” None of this is true.




  {BC00168253:1}                                   15
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 16 of 41



           66.         Based on messages between Yashar Ali and Jane Doe, it appears that Jane Doe did

  not respond to Yashar Ali’s request to talk about a “story about Jason Miller” until July 3, 2018.

  Moreover, Jane Doe told Yashar Ali in messages that she never heard of Miller and didn’t know

  anything about him. As set forth in Exhibit 1, Jane Doe also confirms that she was not paid off or

  intimidated by Miller.

           67.         Jane Doe eventually spoke on the phone with Yashar Ali and again confirmed that

  the rumor about her and Jason Miller was not true. In response, Yashar Ali told Jane Doe that he

  believed her but Delgado would not, and that Delgado would be contacting Jane Doe because she

  was not letting the story go.

           68.         Yashar Ali was fully aware of the contentious Family Case between Miller and

  Delgado.          It is unclear why he injected himself into that dispute and decided to act as an

  investigator for Delgado while feeding her information to fuel her war against Miller.

           69.         After Yashar Ali chose not to run the story on Miller, Delgado took to social media

  to try to apply pressure.

           70.         Delgado tweeted and tagged Huffington Post and its Editor-in-Chief, alluding that

  they might “do a catch-and-kill” of the story, which Delgado labeled “enabling a predator”:




   {BC00168253:1}                                       16
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 17 of 41



          71.      Delgado also applied direct pressure to Yashar Ali by pinning a tweet naming him

  and commenting that a “full story will be out soon” concerning “a very big rumored skeleton in

  Miller’s past from Miller’s time in FL”:




          72.      Apparently, Delgado also was trying to get Bloom to run a story about the Jane

  Doe accusation during the same time period. On August 8, 2018, Bloom messaged Jane Doe

  again because he “was told [Doe] spoke to Yashar Ali.” Jane Doe again responded that she did

  not know about the rumor. Bloom, like Yashar Ali, never ran the story about Miller even though

  he previously indicated to Jane Doe that he may end up writing about the story even if Jane Doe

  decided not to talk to him.

          73.      As Yashar Ali predicted, Delgado would not let the story go. On August 9, 2018

  (three days after Jane Doe confirmed on the phone call with Yashar Ali that the rumor about

  Miller was not true), Delgado messaged Jane Doe to “chat about our mutual experience.” This

  cryptic message made no mention of Miller, and Jane Doe did not respond.




  {BC00168253:1}                                   17
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 18 of 41



           74.      One week later, on August 16, 2018, Delgado sent an offensive message to Jane

  Doe falsely asserting that she was paid off:

                    Ah, you got paid off. Gross that any woman would help a guy who
                    did that to her, or accept money for that. But typical here. Best
                    wishes to you.

           75.      On September 7, 2018, Delgado messaged one of the Florida politicians she

  believed might have knowledge of Miller’s supposed relationship with Jane Doe.

           76.      Delgado told this politician about a journalist working on a story about Miller

  meeting and impregnating Jane Doe in Orlando in 2012, and suggested that campaign staffers

  from this politician’s and other politicians’ offices had knowledge of these events.

           77.      The politician immediately contacted his campaign staff, as did one of the other

  politicians Delgado identified, and none of the staffers knew anything about Delgado’s story. The

  politician got back to Delgado and told her that both he and the other politician confirmed with

  their staffs that such an incident did not occur.

   D.        Yashar Ali Warns Miller About Delgado’s Obsession Over the False Jane Doe
             Rumor

           78.      It appears that in August 2018 Yashar Ali realized he helped open a Pandora’s box.

  On August 8, 2018, he reached out to Miller for the first time about the Jane Doe rumor, which

  Miller immediately denied. Yashar Ali told Miller that although be believed “Jane Doe’s”

  accusations had been made they were not true as to Miller, and although he thought this tragic

  event may have actually happened, he did not believe Miller was the actual perpetrator. Yashar

  Ali made no mention to Miller of the fact that Jane Doe told Yashar Ali on August 6, 2018 that

  the story was not true.

           79.      During their August 8, 2018 communication, Yashar Ali also told Miller that he

  was not writing a story about the accusations because there was not enough support that Miller



   {BC00168253:1}                                     18
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 19 of 41



  was the perpetrator. Yashar Ali also urged Miller to get a “gag order” to stop Delgado from going

  public with the accusations.

          80.      Yashar Ali and Miller communicated again about Delgado’s threats to make the

  false allegations about Jane Doe public on August 22, 2018. Yashar Ali pressed Miller as to why

  he would not just “settle” with Delgado because Miller’s life would be “over” if Delgado went

  public with the false accusations even if they were untrue.

  E.        The Execution of the Plan to Destroy Miller

          81.      In July 2018, Delgado started questioning Miller about the false charges related to

  Jane Doe and the unidentified second woman; sending direct messages to Miller and an e-mail to

  his wife. Delgado threatened to make these false charges public in the context of using them as

  leverage to try to intimidate and coerce Miller into agreeing to her unreasonable and controlling

  positions in the Florida Family Case; positions that are contrary to the minor child’s best interests.

          82.      On July 12, 2018, Delgado sent Miller a message identifying Jane Doe by her real

  name and laying out the rumored relationship, pregnancy and forced abortion story; as well as the

  rumor about the unidentified woman Miller supposedly “beat.” Over the ensuing weeks, Delgado

  sent several more messages to Miller identifying Jane Doe by name. Miller initially was hesitant

  to even entertain Delgado’s delusional accusations.

          83.      As Delgado’s obsession over the Jane Doe story persisted, Miller denied the

  accusations and realized that he needed to start gathering evidence to refute Delgado’s claims in

  the event she followed through on her threats to go public.

          84.      Miller had Jane Doe’s real name from Delgado and Yashar Ali.




  {BC00168253:1}                                    19
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 20 of 41



          85.      During their August 8, 2018 communications, Yashar Ali had also implied to

  Miller that Jane Doe lived and worked in South Florida and sent Miller three photos of Jane Doe;

  which allowed Miller to put a face to the real name Yashar Ali and Delgado previously provided.

          86.      Armed with this information, Miller eventually was able to track down Jane Doe’s

  work and personal addresses and social media accounts, the publicly available portions of which

  included the photos Yashar Ali provided.

          87.      Meanwhile, Delgado’s frustration over her inability to get a reporter to publish the

  false accusations about Miller had already boiled over.

          88.      On September 14, 2018, Delgado took matters into her own hands and filed a

  Supplement to Mother’s March 2018 Motion for Court to Consider Psychological Evaluation of

  the Father (the “Supplement”) making the false accusations about Miller in the Family Case.

  Delgado filed the Supplement pro se, just hours before her sixth attorney5 appeared in the Family

  Case.

          89.      Delgado wrongfully assumed that filing these false and salacious accusations in the

  public record would open them to constitutionally-protected coverage by the press.

          90.      Delgado’s beliefs were clear from her 2014 articles. (See ¶ 51). Moreover, in her

  November 30, 2017 Twitter rant (see ¶ 32 above), Delgado responded to a comment questioning

  Delgado’s decision to talk about the Family Case on Twitter by stating “… A court document is

  forever/cant’ be sealed/…” (emphasis added) Delgado’s understanding was wrong.

          91.      From the time it was filed, the Supplement was confidential, sealed, and exempt

  from the public right of access. Miller filed a Notice designating the entirety of Delgado’s

  Supplement “confidential” and moved to determine its confidentiality under Florida’s Rules of

  5
     On October 17, 2018, approximately one month after first appearing, Delgado’s sixth lawyer
  filed a motion to withdraw in the Family Case.


  {BC00168253:1}                                    20
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 21 of 41



  Judicial Administration.6 Consequently, the press coverage Delgado was hoping for did not

  occur.

   F.        Delgado Enlists Splinter.com to Defame and Destroy Miller

           92.      For a week while Delgado’s Supplement remained sealed and unavailable for

  public viewing in the Family Case file, she tried to find someone willing to risk liability by

  publishing the false and defamatory accusations she leveled against Miller.

           93.      Splinter—an off-shoot of Gawker, the notorious web company that met its demise

  in 2016 after years of defamatory publications and violations of privacy rights—was willing to

  agree with her to take that risk.

           94.      Splinter touts its pledge to publish journalism that "get(s) under your skin.”7

           95.      At 5:45 p.m. on Friday, September 21, 2018, Krueger sent Miller an e-mail asking

  for a comment on Delgado’s Supplement. Krueger is the Managing Editor of Splinter and an

  outspoken critic of the Trump Administration, who also worked as breaking news editor at

  TPM—the publication Delgado enlisted to accuse Miller of seeking “revenge” through the Family

  Case. (See ¶ 42 above).

           96.      On September 21, 2018 at 8:01 p.m., without obtaining the Supplement from the

  actual Court file, Krueger posted her story “Court Docs Allege Ex-Trump Staffer Drugged

  Woman He Got Pregnant With “Abortion Pill'”8 (“Defamatory Article”), which included a link to



   6
     “Confidential” judicial records are exempt from the public right of access. See Fla. R. Jud.
   Admin. 2.420(b)(4).
   7
      https://www.poynter.org/news/what-splinter-anyway-editor-chief-dodai-stewart-explains-sites-
   rebrand
   8
     https://splinternews.com/court-docs-allege-ex-trump-staffer-drugged-woman-he-got-
   1829233105




   {BC00168253:1}                                     21
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 22 of 41



  view the entire confidential and sealed Supplement and hyperlinked TPM’s April 7, 2018 article

  about the “custody battle” between Miller and Delgado. (See ¶ 42 above).

          97.      The Defamatory Article and images of the Supplement exposed all the scandalous,

  false, and defamatory accusations lodged against Miller; none of which were publicly known, all

  of which are untrue, and only served to gratify public spite and promote public scandal. A copy

  of the original Defamatory Article and its most-recently updated version are attached as

  Composite Exhibit 3.

          98.      The Defamatory Article goes beyond the accusations in the Supplement itself by

  falsely asserting that “Jane Doe” herself “claims” that Miller surreptitiously dosed her with an

  abortion pill without her knowledge, “leading to the pregnancy’s termination and nearly her

  death.” Jane Doe has never “claimed” that Miller did anything. To the contrary, she denied the

  accusations, told two reporters that they were not true, and never even spoke to Delgado about

  them.

          99.      The Defamatory Article confirmed that the Defendants did not obtain the

  Supplement from the publicly available Family Case court file. In fact, Krueger wrote that

  Delgado had to “confirm the document’s authenticity to Splinter…”

          100.     On September 21, 2018, Miller promptly made demand on Krueger and Splinter to

  pull the Defamatory Article. (See Exhibit 4). In this demand, Miller advised the Defendants

  (among other things) that “[t]he filing upon which your story is based is sealed.”

          101.     Soon after Miller’s retraction demand, the Defendants flippantly “decline[d] to do

  so.” (See Exhibit 5). Instead, they updated their story with isolated quotes pulled from Miller’s

  retraction demand—but never informed readers or other publications that a retraction demand had

  actually been made.




  {BC00168253:1}                                   22
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 23 of 41



          102.     In response, Miller’s counsel re-confirmed that the Defendants published a sealed

  court filing and noted the exponential increase in harm Miller would suffer if the Defamatory

  Article was not pulled. (Id.)

          103.     Little to no additional press coverage immediately followed publication of

  Splinter’s Defamatory Article and the sealed Supplement.

          104.     However, because the story was not pulled widespread coverage by other media

  outlets began the following Saturday. Among other outlets, Newsweek, Huffington Post, the New

  York Post, The Hill, Bustle, The Hollywood Reporter, Yahoo News, Variety, Cosmopolitan, and

  The Daily Beast reported on the Defamatory Article. The coverage prompted Fox News Sunday

  to cancel Miller’s scheduled appearance for the following day, Sunday, September 23, 2018.

          105.     As those events unfolded, Delgado tweeted about Krueger’s story and called for

  CNN to terminate its relationship with Miller:




          106.     Krueger also tweeted the Defamatory Article to her followers as her “Friday Night

  Scoop” (see Exhibit 6); where it was retweeted and viciously commented on by readers,

  including comments tagging CNN and asking for Miller to be fired, referring to him as a criminal,

  and calling for him to be prosecuted.




  {BC00168253:1}                                   23
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 24 of 41



           107.     Facing an immense backlash over the Defamatory Article, Miller issued a

  statement trying to defend himself and vehemently denying the false accusations. Expectedly, his

  plea fell on deaf ears.

           108.     Adding insult to injury, Yashar Ali posted a series of tweets seemingly confirming

  the accusations—even though Jane Doe told Yashar Ali the story was untrue:




           109.     Shortly thereafter, because of CNN’s understandable concern over public

  perception of the situation, Miller and CNN agreed to terminate Miller’s contract.

           110.     After that happened, Krueger again took to Twitter to boast that her reporting led

  to Miller’s departure from CNN (see Exhibit 7); in response to which a new round of comments

  and tweets attacking Miller erupted.

           111.     By the end of the weekend, Miller’s life was in shambles. He lost his job at CNN.

  His job at Teneo was (and remains) in serious jeopardy. He was convicted in the court of public

  opinion—forever labeled a “murderer,” “sexual predator” and “rapist.” His Wikipedia page was




   {BC00168253:1}                                   24
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 25 of 41



  edited to include information about the Jane Doe story—citing to the Splinter Defamatory Article

  in support. (See Exhibit 8). And he is constantly being harassed and threatened by people

  online.

            112.   Miller was convicted and condemned online and on social media as shockwaves

  from the false allegations and the public’s immediate presumption of guilt rapidly spread.

            113.   In very little time, Miller’s family, friends, and co-workers all got wind of the

  horrific criminal conduct Miller was falsely accused of committing.

            114.   Miller and his family were shunned. Previously frequent playdates for his children

  suddenly stopped. At youth sporting events, people refused to acknowledge Miller and sat feet

  away from him. No one wants to be associated with the monster Miller was falsely accused of

  being.

            115.   These foreseeable, devastating impacts were precisely what Delgado and

  Defendants Krueger and Gizmodo intended.

  G.        Menaker Attacks Miller for Revealing the Truth

            116.   Menaker is a freelance writer and one of the hosts of Chapo Trap House, a podcast

  known for its far-left commentary in the run-up to the 2016 presidential election. Menaker is also

  a contributor for Huffington Post.

            117.   Menaker and Krueger appear to be close friends.        Krueger has appeared on

  Menaker’s Chapo Trap House podcast.

            118.   Menaker, like Krueger, at one time worked for TPM and harbors ill-will and

  hostility toward Miller.




  {BC00168253:1}                                   25
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 26 of 41



          119.     On September 22, 2018, upon learning of Miller’s departure from CNN because of

  Krueger’s Defamatory Article, Menaker tweeted “Have a smoothie on me Jason!” to his nearly

  80,000 Twitter followers:




          120.     On October 16, 2018, Menaker decided to join Krueger’s defamatory attack on

  Miller by tweeting Miller is a “baby killer”:




          121.     In the comments on this tweet, Menaker revealed his intent to continue to be a

  mouthpiece against Miller for his close friend, Krueger.

          122.     Menaker’s statement that Miller is a “baby killer” is false and defamatory and was

  published with actual malice.




  {BC00168253:1}                                   26
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 27 of 41



                                           ACTUAL MALICE

            123.   Krueger and Gizmodo published the Defamatory Article and Supplement with

  actual knowledge of its falsity or reckless disregard for the falsity of the statements made about

  Miller.

            124.   Even though the charges Krueger and Gizmodo made against Miller were

  extremely serious and should have been verified through a reasonable investigation, the

  Defendants did not independently verify anything in the Defamatory Article and Supplement.

            125.   Instead, Krueger and Gizmodo deliberately posted the Defamatory Article and

  Supplement knowing that the statements made about Miller were false and defamatory; and they

  continued to run the Defamatory Article after Miller demanded a retraction and told them their

  Defamatory Article was false9 and published a sealed court filing.

            126.   At bare minimum, Krueger and Gizmodo published the Defamatory Article and

  Supplement with reckless disregard for and a purposeful avoidance of the truth.

            127.   Krueger’s and Gizmodo’s personal, political, economic, and professional

  motivations and ill-will toward Miller because of his affiliation with the Trump Administration

  led them to ignore facts which were known and facts which were easily, quickly, and readily

  available that established the falsity of the Defamatory Article.

            128.   Krueger and Gizmodo knew that fact-checking would only undermine their story

  and prevent them from publishing it, so they consciously avoided and refused to gather evidence

  that would contradict their reporting.




  9
    All conditions precedent to the filing and maintenance of this action have been performed,
  occurred or been waived.


  {BC00168253:1}                                    27
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 28 of 41



          129.     Krueger and Gizmodo knew Miller was a prime target for attacks against Trump

  supporters, which inflame passions and drive readership. They even referred to Miller as an “Ex-

  Trump Staffer” in the title of the Defamatory Article.

          130.     The Defendants also knew based on professional experience that controversy, even

  over false allegations, also drives readership and brings an economic benefit to their publication.

          131.     The false content in the Defamatory Article directly and in no uncertain terms

  made very serious criminal charges against Miller at a time when such horrific conduct toward

  women is at the forefront of a national dialogue about the mistreatment of women.

          132.     Despite the seriousness of the charges against Miller, Krueger and Gizmodo failed

  to take even the most basic steps to investigate and test the accuracy of their false and defamatory

  publication.

          133.     In fact, they did not fact-check anything.

          134.     Krueger and Gizmodo engaged in highly unreasonable conduct constituting an

  extreme departure from the standards of investigation and reporting ordinarily adhered to by

  responsible publishers.

          135.     Even a cursory review of the Family Case docket would have revealed the

  Supplement was not publicly available, was subject to confidentiality protections, and was sealed.

          136.     The Defendants’ failure to investigate is further compounded by the obvious

  reasons to doubt the veracity of the charges they made against Miller and the source of those false

  charges, Delgado, who also harbored ill-will, hostility and animosity toward Miller.

          137.     On its face, the Supplement is highly suspect because it is based on second and

  third-hand accounts of unidentified people.        Moreover, a basic Google search would have




  {BC00168253:1}                                     28
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 29 of 41



  revealed the 2015 Norway “smoothie” abortion pill stories (see ¶ 52) – which cast immediate and

  serious doubt on the validity of the identical yet fictional claim alleged against Miller.

           138.     The nature and severity of the false accusations about Miller were such that

  Krueger and Gizmodo entertained serious doubts as to their truth and/or were such that they

  published them with a high degree of awareness of their probable falsity.

           139.     Krueger and Gizmodo also turned a blind-eye to basic professional journalism

  ethics, policies, procedures and standards.

           140.     For example, Krueger and Gizmodo ignored and violated the Society of

  Professional Journalists’ Code of Ethics, including that “Journalists should: Test the accuracy of

  information from all sources and exercise care to avoid inadvertent error.”

           141.     Krueger and Gizmodo did not ensure that what they represented as fact about

  Miller was correct.

           142.     As for his defamatory tweet, Menaker had actual knowledge the accusation that

  Miller was a “baby killer” was false when he published. At bare minimum, Menaker published

  his tweet with reckless disregard for the falsity of his statement.

           143.     By the time of Menaker’s tweet, Jane Doe’s Declaration (Exhibit 1) confirming the

  falsity of the accusation about Miller was public knowledge and something of which Menaker

  certainly was aware. In fact, the Page Six article embedded in Menaker’s October 16, 2018 tweet

  specifically states that “‘Jane Doe’ gave Miller’s lawyers a sworn statement that she… never met

  Miller, and was never given a poisoned smoothie that caused a miscarriage.”

                     THE FAIR REPORTING PRIVILEGE DOES NOT APPLY

           144.     Any contention by the Defendants that they are protected by the fair reporting

  privilege is wrong.




   {BC00168253:1}                                   29
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 30 of 41



          145.     The fair reporting privilege affords no protection to journalists who publish

  defamatory statements from confidential or sealed court documents in family court files.

          146.     Defendants Krueger and Gizmodo are liable for defamation and other torts because

  they published details from confidential or sealed family court documents that were not publicly

  available and are untrue.

          147.     The rationale for this is simple: It is illogical to hold that a defendant has the right

  to publish to millions of readers information which not one of those readers could personally

  obtain because the public has no right to see sealed court filings. A publisher does not have the

  right to spread false contents of confidential or sealed court papers to the public.

          148.     Sealed records and documents withheld from the public eye lie outside the fair-

  reporting privilege. Prosser and Keaton on Torts § 115 at 837 (5th ed. 1984). Likewise, the

  privilege does not extend to matters contained in sealed filings even when discovered during a

  publisher’s extra-judicial investigation.

          149.     Delgado’s Supplement was never publicly available. In fact, on October 17, 2018,

  the Miami-Dade Family Law Clerk’s Office confirmed that Delgado’s Supplement has been

  sealed and not available for public view since it was filed.

          150.     That same day, the Miami-Dade Clerk provided a certified copy of the Family

  Case docket, attached as Exhibit 9, which demonstrates on page 3 that the Supplement is sealed

  (the docket entry for the Supplement has a lock symbol indicating that it is indeed sealed and not

  available for public access):




  {BC00168253:1}                                      30
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 31 of 41



          151.     Also, at a Family Case Status Conference held on September 24, 2018 (three days

  after the Defamatory Article was published), the Court and Clerk confirmed in the presence of

  Delgado that her Supplement is sealed:

            THE COURT:                     Yes, it’s [the Supplement] sealed right there.
            THE CLERK:                     I can show you.
            THE COURT:                     I can see it there. That’s sealed
            MS. MARTIN-LAVIELLE:           Okay.
            THE COURT:                     That’s the motion [Supplement].
            MS. MARTIN-LAVIELLE:           I just wanted to show you the docket.
            THE COURT:                     Okay.
            THE CLERK:                     They show you the entry, but you won’t be able to
                                           click on it.
            MS. MARTIN-LAVIELLE:           Correct. You can see the name but nobody can
                                           open it.
            THE COURT:                     Except for attorneys of record.
            THE CLERK:                     The parties of record.
            THE COURT:                     And the Court. Internally we will be able to see
                                           it.

  (See 9/24/18 Trans. pp. 8-9; Exhibit 10)

          152.     Pursuant to Florida Statute § 28.2221(5)(a), Florida clerks are prohibited from

  placing images or copies of family law case filings on a publicly available Internet website for

  general public display. Pursuant to Florida Supreme Court Administrative Order No. AOSC15-

  18, the general public has no remote access to images of records in cases governed by the Florida

  Family Rules of Civil Procedure. Individuals registered for a subscriber service can request

  remote access to images of records in cases governed by the Florida Family Law Rules of

  Procedure except those that are sealed or confidential. Likewise, sealed and confidential filings

  are not available for viewing or copying in the Clerk’s office.




  {BC00168253:1}                                   31
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 32 of 41



           153.     Consequently, Delgado – who personally filed the Supplement electronically and

  had access to the Supplement only because she is a party of record to the Family Case (see ¶ 151)

  – is the only10 source of the Supplement provided to Splinter.

           154.     As set forth above, under Florida law “confidential” or sealed court filings are

  “exempt from the public right of access under Article I, Section 24(a) of the Florida Constitution

  and may be released only to the persons or organizations designated by law, statute, or court

  order.” See Fla. R. Jud. Admin. 2.240(b)(4).

           155.     Under the common law, which Florida follows, the fair reporting privilege only

  applies to reports about public proceedings. Delgado’s Supplement was not public when Krueger

  and Gizmodo published it and their Defamatory Article.

           156.     In Defendants Krueger’s and Gizmodo’s home state, the prohibition against

  publishing filings from family law cases is statutorily-based and equally clear. New York’s

  privilege to report on public court proceedings does not apply to sealed or non-public filings in

  family court proceedings.11

           157.     Simply stated, Krueger and Gizmodo were not privileged to publish the false and

  defamatory contents of a sealed or confidential family court filing that was not available for the

  public to see.

           158.     Consequently, the Defendants cannot hide from accountability and liability for the

  false and defamatory statements they published about Miller.




   10
      Miller has no reason to suspect Delgado’s Family Case attorney of record, Judge or Clerk
   released the Supplement.
   11
     See Shiles v. News Syndicate Co., 27 N.Y.2d 9 (1970); Zappin v. Daily News, L.P., 2017 WL
   3425765 (S.D.N.Y. Aug. 9, 2017); N.Y. Civ. Rights Law §§ 74, 235.


   {BC00168253:1}                                   32
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 33 of 41



                                               COUNT I
                               (Defamation Per Se – Krueger and Gizmodo)

           159.     Miller re-alleges paragraphs 1 through 158 as if fully set forth herein.

           160.     Krueger and Gizmodo published or caused to be published the false and

  defamatory statements in the Defamatory Article and Supplement, which did and had the

  tendency to expose Miller to hatred, contempt, ridicule and/or disgrace.

           161.     The false statements in the Defamatory Article and Supplement are of and

  concerning Miller, and reasonably understood to be about Miller.

           162.     As more specifically set forth above, the statements in the Defamatory Article and

  Supplement concerning Miller’s relationship with and crimes against Jane Doe and her unborn

  child, his attempts to silence and coerce her, and his physical abuse of another woman are not

  true. The Defendants’ false assertion the Defendants added in the beginning of their Defamatory

  Article that Jane Doe “claims” Miller’s actions led to her pregnancy’s termination and nearly her

  death also is not true.

           163.     Krueger and Gizmodo published and refused to retract the false statements in the

  Defamatory Article and Supplement knowing that they were false or with reckless disregard for

  the truth of the statements.

           164.     The false statements in the Defamatory Article and Supplement constitute

  defamation per se because they tended to injure Miller in his trade, business or profession and

  directly charged Miller with committing horrific crimes.

           165.     The nature of the statements made about Miller, the extent to which those

  statements were circulated, and the tendency of such statements to injure someone such as Miller

  are such that the false statements in the Defamatory Article and Supplement have directly and

  proximately caused Miller to suffer significant damages, including damage to his reputation,



   {BC00168253:1}                                     33
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 34 of 41



  humiliation, embarrassment, mental suffering, shame, emotional distress, loss of employment,

  economic damages, and other harms, all of which are ongoing in nature and will be suffered in the

  future. Miller will also incur and is entitled to recover significant expenses for repairing his

  reputation online and otherwise.

          166.     The re-publication of the false statements in the Defamatory Article and

  Supplement in other publications, as well as via the dissemination of the Defamatory Article

  through social media, caused Miller to suffer additional damages; all of which were foreseeable.

          167.     Krueger and Gizmodo published the Defamatory Article and Supplement with

  actual knowledge that salacious stories attacking Miller inflame readers and drive readership,

  views, and advertising revenue. Thus, they knowingly and voluntarily exploited and retained a

  benefit conferred by Miller in special circumstances particular to this case in which it would be

  inequitable for the Defendants to retain that benefit without paying the value thereof to Miller.

          168.     The facts and circumstances at issue in this case present a unique and special

  situation in which Miller is entitled to the broad and flexible equitable remedy of restitution

  damages to be applied.

          169.     The essential inquiry in any action seeking restitution is whether it is against equity

  and good conscious to permit the defendant to retain what is sought to be recovered.

          170.     Krueger’s and Gizmodo’s tortious conduct alleged herein presents a special

  circumstance in which it would be inequitable and unjust to allow them to retain the advertising

  revenues generated from the Defamatory Article without paying Miller the value thereof.

          171.     As a direct and proximate result of Krueger’s and Gizmodo’s inequitable, unjust

  and tortious conduct, Miller is also entitled to restitution in the form of Gizmodo’s advertising

  revenues attributable to the Defamatory Article.




  {BC00168253:1}                                     34
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 35 of 41



          172.     Krueger’s and Gizmodo’s conduct was committed knowingly, intentionally,

  willfully, wantonly and maliciously, with the intent to harm Miller, or in blatant disregard of the

  substantial likelihood of causing him harm, thereby entitling Miller to an award of punitive

  damages.

          173.     As a direct and proximate result of Krueger’s and Gizmodo’s misconduct, Miller is

  entitled to compensatory, special, and punitive damages in an amount to be proven at trial.

                                          COUNT II
    (Tortious Interference With Advantageous Business Relationships – Krueger and Gizmodo)

          174.     Miller re-alleges paragraphs 1 through 173 above as if fully set forth herein.

          175.     Krueger and Gizmodo had actual and/or imputed knowledge of Miller’s

  advantageous contractual and business relationships with CNN and Teneo.

          176.     Krueger and Gizmodo knowingly, intentionally and unjustifiably interfered with

  Miller’s business relationships by publishing the Defamatory Article and Supplement and

  promoting the article through social media.

          177.     As a direct and proximate result of Defendants’ actions, Miller has suffered

  significant damages.

          178.     The nature of the statements made about Miller, the extent to which those

  statements were circulated, and the tendency of such statements to injure someone such as Miller

  are such that the false statements in the Defamatory Article and Supplement have directly and

  proximately caused Miller to suffer significant damages, including damage to his reputation, loss

  of employment, economic damages, and other harms, all of which are ongoing in nature and will

  be suffered in the future. Miller will also incur and is entitled to recover significant expenses for

  repairing his reputation online and otherwise.




  {BC00168253:1}                                     35
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 36 of 41



           179.      Krueger’s and Gizmodo’s conduct was committed knowingly, intentionally,

  willfully, wantonly and maliciously, with the intent to harm Miller, or in blatant disregard of the

  substantial likelihood of causing him harm, thereby entitling Miller to an award of punitive

  damages.

           180.      As a direct and proximate result of Krueger’s and Gizmodo’s misconduct, Miller is

  entitled to recover compensatory, special, and punitive damages in appropriate amounts to be

  proven at trial.

                                                 COUNT III
                    (Intentional Infliction of Emotional Distress – Krueger and Gizmodo)

           181.      Miller re-alleges paragraphs 1 through 158 as if fully set forth herein.

           182.      Krueger and Gizmodo intentionally or recklessly inflicted emotional distress upon

  Miller when they knew or should have known that emotional distress would result.

           183.      Krueger and Gizmodo’s conduct was outrageous, as to go beyond all bounds of

  decency and to be regarded as odious and utterly intolerable in a civilized community.

           184.      The revilement Krueger and Gizmodo inflicted upon Miller is explicit and

  egregious.

           185.      Krueger’s and Gizmodo’s conduct has caused and will continue to cause severe

  emotional distress, shame, embarrassment, and humiliation to Miller.

           186.      The nature of the statements made about Miller, the extent to which those

  statements were circulated, and the tendency of such statements to injure someone such as Miller

  are such that the false statements in the Defamatory Article and Supplement have directly and

  proximately caused Miller to suffer significant damages, including damage to his reputation,

  humiliation, embarrassment, mental suffering, shame, emotional distress, and other harms, all of

  which are ongoing in nature and will be suffered in the future.



   {BC00168253:1}                                      36
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 37 of 41



            187.    Krueger’s and Gizmodo’s conduct was committed knowingly, intentionally,

  willfully, wantonly and maliciously, with the intent to harm Miller, or in blatant disregard of the

  substantial likelihood of causing him harm, thereby entitling Miller to an award of punitive

  damages.

            188.    As a direct and proximate result, Miller is entitled to recover compensatory,

  special, and punitive damages in appropriate amounts to be proven at trial.

                                                COUNT IV
                               (Invasion of Privacy – Krueger and Gizmodo)

            189.    Miller re-alleges paragraphs 1 through 158 as if fully set forth herein.

            190.    Krueger and Gizmodo published private facts about Miller that are alleged in the

  Supplement which are untruthful, highly offensive to a reasonable person, are not a matter of

  legitimate public concern, gratify public spite, and promote public scandal.

            191.    Although the allegations in the Supplement about Miller are untrue, Krueger and

  Gizmodo invaded Miller’s privacy by reporting on and publishing the confidential and sealed

  Supplement itself—thus revealing publicly the non-public fact that the allegations about Miller

  had been made and what those allegations were.

            192.    In doing so, Krueger and Gizmodo publicly revealed private facts that were not

  and never should have been made public, in clear and undeniable violation of Miller’s privacy

  rights.

            193.    The nature of the published facts about Miller, the extent to which they were

  circulated, and the tendency of such a publication to injure someone such as Miller is such that

  the publication of the sealed Supplement directly and proximately caused Miller to suffer

  significant damages, including damage to his reputation, humiliation, embarrassment, mental

  suffering, shame, emotional distress, loss of employment, economic damages, and other harms,



   {BC00168253:1}                                     37
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 38 of 41



  all of which are ongoing in nature and will be suffered in the future. Miller will also incur and is

  entitled to recover significant expenses for repairing his reputation online and otherwise.

          194.     The re-publication of the Supplement and its contents in other publications, as well

  as via the dissemination of the Supplement and its contents through social media, caused Miller

  to suffer additional damages; all of which were foreseeable.

          195.     Krueger and Gizmodo published the sealed Supplement with actual knowledge

  that stories attacking Miller inflame readers and drive readership, views, and advertising revenue.

  Thus, they knowingly and voluntarily exploited and retained a benefit conferred by Miller in

  special circumstances particular to this case in which it would be inequitable for the Krueger and

  Gizmodo to retain that benefit without paying the value thereof to Miller.

          196.     The facts and circumstances at issue in this case present a unique and special

  situation in which Miller is entitled to the broad and flexible equitable remedy of restitution

  damages to be applied.

          197.     The essential inquiry in any action seeking restitution is whether it is against equity

  and good conscious to permit the defendant to retain what is sought to be recovered.

          198.     Krueger’s and Gizmodo’s tortious conduct alleged herein presents a special

  circumstance in which it would be inequitable and unjust to allow them to retain the advertising

  revenues generated from publishing the sealed Supplement without paying Miller the value

  thereof.

          199.     As a direct and proximate result of Krueger’s and Gizmodo’s inequitable, unjust,

  and tortious conduct, Miller is also entitled to restitution in the form of Gizmodo’s advertising

  revenues attributable to publishing the sealed Supplement.




  {BC00168253:1}                                     38
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 39 of 41



           200.     Krueger’s and Gizmodo’s conduct was committed knowingly, intentionally,

  willfully, wantonly and maliciously, with the intent to harm Miller, or in blatant disregard of the

  substantial likelihood of causing him harm, thereby entitling Miller to an award of punitive

  damages.

           201.     As a direct and proximate result, Miller is entitled to recover compensatory,

  special, and punitive damages, in appropriate amounts to be proven at trial.

                                               COUNT V
                                   (Conspiracy – Krueger and Gizmodo)

           202.     Miller re-alleges paragraphs 1 through 201 as if fully set forth herein.

           203.     Krueger and Gizmodo agreed and conspired with Delgado to defame and

  intentionally inflict emotional distress upon Miller, interfere with his advantageous business

  relationships, and invade his privacy.

           204.     In doing so, Krueger and Gizmodo and Delgado agreed and conspired to do an

  unlawful act or a lawful act by unlawful means.

           205.     Krueger and Gizmodo, by publishing the Defamatory Article and sealed

  Supplement, committed an overt act in pursuance of their conspiracy.

           206.     As a direct and proximate result, Miller suffered the damages alleged in Counts I-

  IV, above, including compensatory, special, and punitive damages in amounts to be proven at

  trial.

                                               COUNT VI
                                      (Defamation Per Se - Menaker)

           207.     Miller re-alleges paragraphs 1 through 158 as if fully set forth herein.

           208.     Menaker published the false and defamatory statement that Miller is a “baby

  killer” in his October 16, 2018 tweet in the context of the false and defamatory Jane Doe




   {BC00168253:1}                                     39
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 40 of 41



  accusations, which did and had the tendency to expose Miller to hatred, contempt, ridicule, and/or

  disgrace.

           209.     Menaker’s false and defamatory tweet is of and concerning Miller.

           210.     Menaker’s statement that Miller is a “baby killer” is not true.

           211.     Menaker published his false and defamatory tweet with actual knowledge it was

  false or with reckless disregard for the truth of his tweet.

           212.     Menaker’s tweet is defamatory per se because it tended to injure Miller in his

  trade, business or profession and directly charged Miller with committing a horrible crime.

           213.     The nature of the statement made about Miller, the extent to which the statement

  was circulated, and the tendency of such a statement to injure someone such as Miller are such

  that the false statement in the October 16, 2018 tweet has directly and proximately caused Miller

  to suffer significant damages, including damage to his reputation, humiliation, embarrassment,

  mental suffering, shame, emotional distress, and other harms, all of which are ongoing in nature

  and will be suffered in the future. Miller will also incur and is entitled to recover significant

  expenses for repairing his reputation online and otherwise.

           214.     The re-publication of the false statement in Menaker’s October 16, 2018 tweet in

  other publications, as well as via the dissemination of the October 16, 2018 tweet through social

  media, caused Miller to suffer additional damages; all of which were foreseeable.

           215.     Menaker’s conduct was committed knowingly, intentionally, willfully, wantonly

  and maliciously, with the intent to harm Miller, or in blatant disregard of the substantial

  likelihood of causing him harm, thereby entitling Miller to an award of punitive damages.

           216.     As a direct and proximate result of Menaker’s misconduct, Miller is entitled to

  compensatory, special, and punitive damages in an amount to be proven at trial.




   {BC00168253:1}                                     40
Case 1:18-cv-24227-CMA Document 5 Entered on FLSD Docket 10/18/2018 Page 41 of 41



                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Jason Miller, demands judgment against Defendants, Gizmodo

  Media Group, LLC, Katherine Krueger and Will Menaker, as follows:

            A.     An award of compensatory, special and punitive damages in appropriate amounts

  to be established at trial;

            B.     Permanent injunctive relief prohibiting the publication or republication of the

  defamatory statements in the Defamatory Article and Supplement, and the October 16, 2018

  tweet; and

            C.     Such other and further relief as the Court deems just and appropriate to protect

  Plaintiff’s rights and interests.

                                      DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury on all issues so triable.

                                                   /s/ Shane B. Vogt
                                                   Kenneth G. Turkel – FBN 867233
                                                   E-mail: kturkel@bajocuva.com
                                                   Shane B. Vogt – FBN 257620
                                                   E-mail: svogt@bajocuva.com
                                                   BAJO | CUVA | COHEN | TURKEL
                                                   100 North Tampa Street, Suite 1900
                                                   Tampa, Florida 33602
                                                   Tel: (813) 443-2199
                                                   Fax: (813) 443-2193
                                                   Attorneys for Plaintiff




  {BC00168253:1}                                     41
